Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


CORRECTED EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Spaw on 5/13/2022.

The application has been amended as follows: the wording of claims 1-5 have been amended to include periods and words omitted in the preliminary amendment claims. Please see below:

	- -1.  A windscreen device for a saddled vehicle, the windscreen device including, at a front portion of a vehicle body, a windscreen that is movable up and down, wherein
	the windscreen is made of resin, and up-down movement of the windscreen is operated with a switch provided on a vehicle body side,
	a guide member provided on the vehicle body side to guide the up-down movement of the windscreen, and a slider provided on a side of the windscreen so as to be engaged with the guide member in a slidable manner are included,
	a rack extending in an up-down direction is provided on one of the guide member and the slider, and a motor for rotating a pinion that is meshed with the rack is provided on the other one of the guide member and the slider,
	a rotary shaft of the motor is, in a vehicle front-side view, inclined with respect to a center line extending in the up-down direction of the rack, and
	the pinion is disposed on one side beside the rack, and  an end portion of the motor protrudes from a side edge of the rack, on another side beside the rack.- -

	- -2.  The windscreen device for a saddled vehicle according to claim 1, wherein the slider and the windscreen are fastened together by a fastening section, and the fastening section includes a screen support member that is disposed between the windscreen and the slider, a first fastening member for fastening the screen support member to the slider, and a second fastening member for fastening the windscreen to the screen support member.- -

	- -3.  The windscreen device for a saddled vehicle according to claim 2, wherein the motor is provided behind the guide member in the vehicle front-side view, and in a state where the windscreen is lowered, the motor is disposed partially overlapping the screen support member, in a manner extending from a vehicle center side toward an outer side in a vehicle width direction.- -

	- -4.  The windscreen device for a saddled vehicle according to claim 1, wherein the windscreen is moved up or down by pressing of the switch provided on a handle.- -

	- -5.  The windscreen device for a saddled vehicle according to claim 1, wherein a stopper device for restricting a movable region of the windscreen is included, and movement of the windscreen is stopped when the stopper device and the rack come into contact with each other.- -



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art of record fails to disclose a rotary shaft of the motor is, in a vehicle front-side view, inclined with respect to a center line extending in the up-down direction of the rack, and the pinion is disposed on one side beside the rack, and motor protrudes from a side edge of the rack, on another side as claimed in claim 1; and  a motor for rotating a pinion that is meshed with the rack is provided on the other one of the guide member and the slider, and a stopper device for restricting a movable region of the windscreen is included, and movement of the windscreen is stopped when the stopper device and the rack come into contact with each other as claimed in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612